Citation Nr: 0302991	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  01-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a shell fragment 
wound of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1950 to July 
1952.

A June 1960 RO rating decision denied service connection for 
residuals of a shell fragment wound of the left leg, a lung 
condition, and hepatitis.  The veteran was notified of those 
determinations in June 1960 and he did not appeal.

In 1992, the veteran submitted an application to reopen the 
claim for service connection for residuals of a shell 
fragment wound of the left leg.  A September 1992 RO rating 
decision determined there was no new and material evidence to 
reopen the claim.  The veteran was notified of the 
determination in September 1992 and he did not appeal.

In 1999, the veteran submitted an application to reopen the 
claims for service connection for residuals of a shell 
fragment wound of the left leg, a lung condition, and 
hepatitis.  This appeal came to the Board of Veterans' 
Appeals (Board) from a May 2000 RO rating decision that 
determined there was no new and material evidence to reopen 
those claims.

In a May 2002 decision, the Board denied the application to 
reopen the claims for service connection for a lung condition 
and hepatitis.  At that time, the Board also undertook 
additional development on the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for residuals of a shell fragment wound of 
the left leg, pursuant to authority under 38 C.F.R. 
§ 19.9(a)(2) (2002).  




FINDINGS OF FACT

1.  By an unappealed September 1992 decision, it was 
determined that there was no new and material evidence to 
reopen a claim for service connection for residuals of a 
shell fragment wound of the left leg.

2.  Evidence received subsequent to the September 1992 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a shell fragment 
wound of the left leg.


CONCLUSIONS OF LAW

1.  The unappealed September 1992 RO rating decision, 
determining there was no new and material evidence to reopen 
the claim for service connection for residuals of a shell 
fragment wound of the left leg, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for residuals of a shell 
fragment wound of the left leg.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's application to reopen a claim for service 
connection for residuals of a shell fragment wound of the 
left leg, and that the requirements of the VCAA have in 
effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.    However, 
neither do those provisions prohibit VA from providing some 
assistance to a claimant in the development of new and 
material evidence to reopen a previously denied claim.  
38 U.S.C.A. § 5103A(g) (West Supp. 2002).  The above-noted 
amended VA regulations provide for some assistance to a 
claimant in the development of evidence to reopen a 
previously finally denied claim, provided the claimant has 
submitted sufficient information to identify and locate the 
records.  66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c)(1), (2), and (3).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regarding to an 
application to reopen a previously denied claim if VA has 
received "a complete or substantially complete 
application."  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  
This duty includes notifying a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  The Court held that 
VA should advise the claimant of the type of specific evidence 
that will help in reopening the claim, and obtaining records 
from the Social Security Administration when applicable.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claim for service connection for residuals of a 
shell fragment wound of the left leg is warranted provided 
such development would serve a useful purpose.  The veteran 
and his representative have been provided with a statement of 
the case that discusses the pertinent evidence, and the laws 
and regulations related to the claim, that essentially 
notifies the veteran of the evidence needed to prevail on the 
claim.  A review of the record shows he was provided with a 
medical examination in the processing of his prior claim for 
service connection for residuals of a shell fragment wound of 
the left leg.  In a March 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim.  
This letter notified him of the evidence he needed to submit 
and what evidence VA would try to obtain.  The veteran 
testified before the undersigned in February 2002 to the 
effect that he was treated at a private medical facility in 
1952 or 1953 for surgery for his left leg, shortly after 
separation from service.  In a September 2002 letter, the 
Board asked the veteran to complete a form that authorized 
the private medical facility to release information to VA or, 
if he wished, to obtain the records of his treatment in 1952 
or 1953 at that facility himself and submit them to VA.  A 
review of the record does not show receipt of a reply to the 
September 2002 Board letter.  Nor does the record show 
receipt of any additional evidence after September 2002. 

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to him in the 
development of his application to reopen the claim for 
service connection for residuals of a shell fragment wound to 
the left leg.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further assistance to 
the veteran is required to fulfill any VA duty to assist him 
in the development of the application to reopen the claim for 
service connection for a psychiatric disability.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

The September 1992 RO decision determined that there was no 
new and material evidence to reopen a previously denied claim 
for service connection for residuals of a shell fragment 
wound of the left leg.  The veteran was notified of the 
decision and he did not appeal.  An unappealed decision is 
final with the exception that a claimant may later reopen the 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2002).  The question now presented is whether new 
and material evidence has been submitted since the unappealed 
September 1992 RO decision to permit reopening of the claim.  
38 C.F.R. 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence shows incurrence of 
a shell fragment wound to the left leg in service).  A 
determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

The veteran testified before the undersigned in 2002 to the 
effect that he sustained a shell fragment wound to the left 
leg in combat in service.  Service documents show that he was 
awarded various medals, but those medals do not, in 
themselves, show that he had combat service.  Nor does the 
other evidence of record show that he engaged in combat with 
the enemy while in service.  In this case, the Board finds 
that the veteran did not engage in combat with the enemy 
during active service and that the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.

The evidence of record at the time of the September 1992 RO 
rating decision consisted of service documents as noted in 
the prior paragraph; VA, private, and service medical 
records, including a report of the veteran's medical 
examination in July 1952 for separation from service that did 
not show residuals of a shell fragment wound to the left leg; 
and statements from the veteran to the effect that he had 
sustained a shell fragment wound to the left leg while in 
service.

The evidence received after September 1992 includes duplicate 
copies of service documents previously of record that are not 
new.  Statements and testimony from the veteran were received 
after September 1992 to the effect that he sustained a shell 
fragment wound to the left leg in service.  This evidence is 
similar to evidence of record in September 1992 and not new.  
A statement from the veteran's wife was received to the 
effect that the veteran did not have a left leg disability 
prior to entry into service, but he had such disability after 
separation from service.  This evidence is new, but it is 
similar to statements from the veteran and not new and 
material because it does not show that the veteran sustained 
a shell fragment wound to the left leg in service.  This 
evidence, when considered by itself or with the other 
evidence of record, is not of such significance that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for residuals of a shell 
fragment wound to the left leg.  Hodge, 155 F. 3d 1356.

As no new and material evidence has been received since the 
September 1992 RO rating decision, that decision remains 
final and the application to reopen the claim for service 
connection for residuals of a shell fragment wound of the 
left leg is denied.


ORDER

The application to reopen the claim for service connection 
for residuals of a shell fragment wound of the left leg is 
denied.


____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

